United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  June 25, 2003

                                                         Charles R. Fulbruge III
                                                                 Clerk
                             No. 02-41476
                          Conference Calendar


UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,
versus

GUADALUPE GOMEZ-CORTEZ,

                                           Defendant-Appellant.

                        --------------------
            Appeal from the United States District Court
                 for the Southern District of Texas
                       USDC No. M-00-CR-578-1
                        --------------------

Before DeMOSS, DENNIS, and PRADO, Circuit Judges.

PER CURIAM:*

     The Federal Public Defender (FPD), appointed to represent

appellant Guadalupe Gomez-Cortez (Gomez), has moved for leave

to withdraw and has filed a brief as required by Anders

v. California, 386 U.S. 738 (1967).     Gomez has not filed a

response.

     Our independent review of the brief and the record discloses

no nonfrivolous issue in this appeal.    Accordingly, the motion

for leave to withdraw is GRANTED, the FPD is excused from further



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 02-41476
                               -2-

responsibilities herein, and the APPEAL IS DISMISSED.   See

5TH CIR. R. 42.2.